Citation Nr: 0824228	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. 


FINDING OF FACT

Tinnitus was likely incurred as a result of active duty 
service.    


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus 
have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5170 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASIS FOR FINDING AND CONCLUSION

As a preliminary matter before addressing the merits of the 
claims, the Board is required to address the duty to notify 
and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) 
and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2000, 
April 2001, and July 2002. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  


Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, because the claims of service 
connection are being granted, the RO will, upon issuance of 
this decision, assign a disability rating and an effective 
date for service connection. Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The RO has 
obtained the service treatment records, VA outpatient 
treatment records and private medical records.  The veteran 
submitted private medical records and lay statements in 
support of his claim.  Additionally, the veteran was afforded 
a VA examination and provided testimony at a RO hearing in 
connection with his claim.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

Turning to the substance of the veteran's claim, the veteran 
seeks service connection for tinnitus.  The veteran has 
alleged he was exposed to acoustic trauma from riding in 
helicopters during service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The veteran has a current diagnosis of tinnitus as is 
reflected in private medical records and the February 2006 VA 
examination.  The remaining question, therefore, is whether 
there is evidence of an in-service occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  

While Service Treatment Record's (STR) fail to reflect 
complaints of tinnitus, the STR's in March 1976 and January 
1978 document complaints and treatments for ear discomfort.  
In January 2006, at the RO hearing, the veteran testified 
that the ringing in his ears began in Vietnam and was from 
riding in a specific helicopter.  The veteran goes onto 
explain that the ringing continues to this day.  

The veteran's Form DD 214 reports the veteran's military 
occupational secondary specialty as a field radio repairman.  
At the January 2006 RO hearing, the veteran testified to 
flying in specific helicopters in order to carry his 
equipment from location to location in performance of this 
duty.  The veteran is competent to describe noises he heard 
during service as well as symptoms, including ringing in the 
ears, which he experienced.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
Therefore, giving the veteran the benefit of the doubt, the 
account of the acoustic trauma from helicopters will be 
accepted as the in-service incurrence.  

The remaining element is competent medical evidence of a 
nexus.  Here, the veteran submitted lay statements about his 
exposure to noise from helicopters during service.  The 
veteran has described acoustic trauma during service and 
symptoms of ringing is in the ears since service.  For 
example, in January 2007 the veteran described exposure to 
noise from helicopters to the present day as "constant 
screaming in my head."  In January 2007 the veteran stated 
that while riding in helicopters in Vietnam he was not issued 
hearing protection.  In addition, the veteran further stated 
he is a musician and carefully protects his ears since 
separation.

The record contains a May 2005 private audiogram and report 
prepared by Dr. D. R. B., M.D, which recounted the veteran's 
complaints of tinnitus since service.  The only significant 
history of noise exposure was reported to have occurred 
during Vietnam.  Dr. D. R. B. provided the following 
impression:  

Bilateral tinnitus in association with a high 
frequency sensorineural hearing loss.  [The 
veteran's] past noise exposure issues are 
significant.  As I discussed with him, there is no 
way that I can be absolutely certain that the noise 
exposure is the underlying issue but the time frame 
basis and the historical basis, this seems to be 
the case.

The Board interprets the above-quoted impression as stating 
that it is statement as least likely as not the tinnitus is 
service related.  

In February 2006 the veteran was afforded a VA examination to 
specifically address whether the veteran's tinnitus was 
related to service.  The VA examiner stated the veteran's 
hearing was normal at enlistment and discharge from the 
service and he did not experience any type of noise-induced 
hearing loss during the service.  The examiner further noted 
that the evidence of stated tinnitus in the STR's and that 
the veteran's November 1968 hearing tests indicated normal 
hearing in both ears.  Subsequent tests in 1973, 1974, and 
1976 all indicated normal hearing.  The separation hearing 
results, dated June 1978, also indicated normal hearing in 
both ears.  The examiner also acknowledged the May 2005 
private audiological evaluation, commenting that it stated 
"that although it is likely that the tinnitus is the result 
of noise exposure, there is no way to be certain."  The 
examiner concluded the veteran presently has a bilateral 
frequency hearing loss developed following service and from 
unrelated causes.  It appears that the examiner finds that 
the lack of evidence of tinnitus during service suggests that 
current tinnitus is unrelated to such service.  However, no 
rationale is presented identifying what it was post-service 
that caused the veteran's tinnitus, as opposed to the 
credible history of in-service acoustic trauma.   

Upon review of the evidence and the applicable laws and 
regulations, the Board finds that the evidence is in 
equipoise as to the question of whether the veteran's 
currently diagnosed tinnitus is related to service.  The 2005 
private medical report from Dr. D. R. B states that "the 
time frame basis and the historical basis" indicated that 
the veteran's tinnitus was likely due to noise exposure in 
service.  The February 2006 VA audiological evaluation report 
had an essentially opposite viewpoint; however, it did not 
provide complete rationale in that there was no explanation 
as to what events or incidents occurred after service that 
may have been the cause of the veteran's tinnitus as opposed 
to the veteran's credible assertions of sustaining acoustic 
trauma in service.    

The Board notes that the veteran consistently described 
ringing in his ears since service in statements submitted at 
the RO hearing in January 2006.  Furthermore, the veteran has 
stated in the September 2005 VA Form 9, a history of 
continuous symptoms since service separation.  The Board 
finds the veteran's testimony and statements concerning the 
onset of the condition during service to be credible.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter" the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a state of balance.  In 
the present case, the veteran consistently described ringing 
in the ears since service.  Although the VA examiner 
concluded the veteran's tinnitus was not related to service, 
he failed to offer a complete rationale for his opinion.  As 
noted above, the veteran's private treating physician 
reasoned that the current tinnitus was likely related to 
service.  Therefore, the Board is of the opinion that the 
evidence is at an approximate balance.  Accordingly, service 
connection is granted.  




								[Continued on next 
page]

ORDER

Service connection for tinnitus granted. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


